


Exhibit 10.15

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is entered into as of the
30th day of January, 2008, by and among Overture Acquisition Corp., an exempted
limited liability company formed in the Cayman Islands (the “Company”) and the
undersigned parties listed under Investor on the signature page hereto (each, an
“Investor” and collectively, the “Investors”).

WHEREAS, the Investors collectively beneficially own all of the 4,312,500
Ordinary Shares (as defined below) issued and outstanding and will own 4,380,000
Sponsors’ Warrants (as defined below), all of which were or will be acquired by
private placement and are or will be held of record by certain of the Investors
as set forth on Schedule I hereto;

WHEREAS, the Investors may, in certain circumstances and subject to certain
transfer restrictions and other restrictions, transfer (or cause to be
transferred) to Permitted Transferees (as defined below) some or all of the
securities held by such Investor; and

WHEREAS, the Investors and the Company desire to enter into this Agreement to
provide the Investors with certain rights relating to the registration of
Ordinary Shares and Sponsors’ Warrants held by them and to provide for any
Permitted Transferee who receives Ordinary Shares or Sponsors’ Warrants from an
Investor from time to time to accede to this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1. DEFINITIONS. The following capitalized terms used herein have the following
meanings:

“Adverse Disclosure” means public disclosure of material non-public information,
which disclosure, in the good faith judgment of the chief executive officer or
principal financial officer of the Company after consultation with counsel to
the Company, (i) would be required to be made in any Registration Statement or
prospectus in order for the applicable Registration Statement or prospectus not
to contain any untrue statement of a material fact or omit to state a material
fact necessary to make the statements therein (in the case of any prospectus and
any preliminary prospectus, in the light of the circumstances under which they
were made) not misleading, (ii) would not be required to be made at such time if
the Registration Statement were not being filed, and (iii) the Company has a
bona fide business purpose for not publicly making it.

 

 

--------------------------------------------------------------------------------






“Agreement” means this Agreement, as amended, restated, supplemented, or
otherwise modified from time to time.

“business day” means any day, except a Saturday, Sunday or legal holidays on
which the banking institutions in the city of New York or the Cayman Islands are
authorized or obligated by law or executive order to close.

“Commission” means the Securities and Exchange Commission, or any other federal
agency then administering the Securities Act or the Exchange Act.

“Company” is defined in the preamble to this Agreement and shall include the
Company’s successors by merger, acquisition, reorganization or otherwise.

“Demanding Holder” is defined in Section 2.1.1.

“Demand Registration” is defined in Section 2.1.1.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder, all as the same
shall be in effect at the time.

“Form S-3” is defined in Section 2.3.

“Founders’ Ordinary Shares” means the 4,312,500 Ordinary Shares held by the
Investors prior to the Company’s initial public offering.

“Indemnified Party” is defined in Section 4.3.

“Indemnifying Party” is defined in Section 4.3.

“Initial Business Combination” means a consummated merger, share capital
exchange, asset acquisition, share purchase, reorganization or similar business
combination by the Company with one or more operating businesses.

“Investor” is defined in the preamble to this Agreement.

“Investor Indemnified Party” is defined in Section 4.1.

“IPO” means the Company’s initial public offering of Units.

“Maximum Number of Securities” is defined in Section 2.1.4.

“Notices” is defined in Section 7.3.

“Ordinary Shares” means the ordinary shares, par value $0.0001 per share, of the
Company.

 

 

2

 

--------------------------------------------------------------------------------






“Permitted Transferee” means a person or entity who receives securities pursuant
to a transfer (i) to the Company’s officers or directors or any affiliates or
family members of any of the Company’s officers or directors, (ii) in the case
of an Investor, by gift to a member of the Investor’s immediate family or a
trust, the beneficiary of which is a member of the Investor’s immediate family,
an affiliate of the Investor or to a charitable organization, (iii) in the case
of an Investor, by virtue of the laws or descent and distribution upon death of
the Investor, or (iv) in the case of an Investor pursuant to a qualified
domestic relations order, provided, however, that these Permitted Transferees
enter into a written agreement agreeing to be bound by the transfer restrictions
pertaining to such security and to vote in accordance with the voting
restrictions pertaining to such security, waive any rights to participate in any
liquidation distribution if the Company fails to consummate an Initial Business
Combination and in the case of the Founders’ Ordinary Shares subject to
redemption, agree to redeem such Founders’ Ordinary Shares to the extent that
the underwriters’ over-allotment option is not exercised in full.

“Person” shall be construed as broadly as possible and shall include an
individual, corporation, association, partnership (including a limited liability
partnership or a limited liability limited partnership), limited liability
company, estate, trust, joint venture, unincorporated organization or a
government or any department, agency or political subdivision thereof.

“Piggy-Back Registration” is defined in Section 2.2.1.

“Register,” “Registered” and “Registration” mean a registration effected by
preparing and filing a registration statement or similar document in compliance
with the requirements of the Securities Act, and the applicable rules and
regulations promulgated thereunder, and such registration statement becoming
effective.

“Registrable Securities” mean (i) all of the Founders’ Ordinary Shares; (ii) all
of the Sponsors’ Warrants (and underlying Ordinary Shares); and (iii) all other
Ordinary Shares, Units or Warrants held or deemed to be held by an Investor.
Registrable Securities include any warrants, share capital or other securities
of the Company issued as a dividend or other distribution with respect to or in
exchange for or in replacement of such Ordinary Shares, Warrants or Units as the
case may be. As to any particular Registrable Securities, such securities shall
cease to be Registrable Securities when: (a) a Registration Statement with
respect to the sale of such securities shall have become effective under the
Securities Act and such securities shall have been sold, transferred, disposed
of or exchanged in accordance with such Registration Statement; (b) such
securities shall have been otherwise transferred pursuant to Rule 144 under the
Securities Act (or any similar rule or regulation then in force), new
certificates for them not bearing a legend restricting further transfer shall
have been delivered by the Company and subsequent public distribution of them
shall not require registration under the Securities Act; or (c) such securities
shall have ceased to be outstanding. For purposes of this Agreement, (i) prior
to the applicable Release Date for the Founders’ Ordinary Shares, the Sponsors’
Warrants, and other Ordinary Shares, Units or Warrants held or deemed to be held
by any Investor, as the case may be, (x) the Founders’

 

 

3

 

--------------------------------------------------------------------------------






Ordinary Shares shall constitute a single class of Registrable Securities, (y)
the Sponsors’ Warrants shall constitute a single class of Registrable Securities
and (z) all other Ordinary Shares, Units or Warrants held or deemed to be held
by an Investor shall constitute a single class of Registrable Securities and
(ii) after the applicable Release Date for Founders’ Ordinary Shares, Sponsors’
Warrants and all other Ordinary Shares, Units and Warrants held or deemed to be
held by an Investor, (x) the Founders’ Ordinary Shares, the Ordinary Shares
issuable upon exercise of the Sponsors’ Warrants and the other Ordinary Shares
held or deemed to be held by an Investor shall together constitute a single
class of Registrable Securities, (y) the Sponsors’ Warrants and the other
Warrants held or deemed to be held by an Investor shall constitute a single
class of Registrable Securities and (z) the Units held or deemed to be held by
an Investor shall constitute a single class of Registrable Securities. A
“percentage” (or a “majority”) of the Registrable Securities or any class
thereof (or, where applicable, of any other securities) shall be determined
based on the total number of such securities outstanding at the relevant time.

“Registration Statement” means a registration statement filed by the Company
with the Commission in compliance with the Securities Act and the rules and
regulations promulgated thereunder for a public offering and sale of Ordinary
Shares including the prospectus, amendments and supplements to such registration
statement, including post-effective amendments and all exhibits and all material
incorporated by reference in such registration statement (other than a
registration statement on Form S-4 or Form S-8, or their successors, or any
registration statement covering only securities proposed to be issued in
exchange for securities or assets of another entity).

“Release Date” means (a) with respect to the Founders’ Ordinary Shares, the date
one year after the date of the completion of an Initial Business Combination or
earlier if, subsequent to the Initial Business Combination, (i) the closing
price of the Ordinary Shares equals or exceeds $14.25 per share for any 20
trading days within any 30-trading day period or (ii) the Company consummates a
subsequent liquidation, merger, share exchange or other similar transaction
which results in all of the Company’s shareholders having the right to exchange
their Ordinary Shares for cash, securities or other property;

(b) with respect to the Sponsors’ Warrants, the date that is 30 days after the
date we complete our Initial Business Combination; and

(c) with respect to all other Ordinary Shares, Units or Warrants held or deemed
to be held by an Investor, the date that is the date of the IPO.

 

 

4

 

--------------------------------------------------------------------------------






“Released Registrable Securities” shall mean, as of any date, the Registrable
Securities with respect to which the Release Date has occurred.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder, all as the same shall be
in effect at the time.

“Sponsors’ Warrants” means the Warrants purchased privately by certain of the
Investors immediately prior to the consummation of the IPO, pursuant to that
certain Second Amended and Restated Sponsors’ Warrants Securities Purchase
Agreement, dated as of January 18, 2007, among the Company and the Investors
that are signatory thereto as listed on Schedule I hereto.

“Underwriter” means a securities dealer who purchases any Registrable Securities
as principal in an Underwritten Offering and not as part of such dealer’s
market-making activities.

“Underwritten Offering” means a registration in which securities of the Company
are sold to an Underwriter or Underwriters on a firm commitment basis for
reoffering to the public.

“Unit” means one unit of the Company, each unit comprised of one Ordinary Share
and one Warrant.

“Unreleased Registrable Securities” shall mean, as of any date, the Registrable
Securities with respect to which the Release Date has not occurred.

“Warrant” means one warrant of the Company to purchase one Ordinary Share.

2. REGISTRATION RIGHTS.

2.2. Demand Registration.

2.1.1. Request for Registration. At any time and from time to time on or after
the date that is (i) after the Company consummates an Initial Business
Combination with respect to the Sponsors’ Warrants (or underlying Ordinary
Shares); (ii) the earlier of (x) nine months after the consummation of an
Initial Business Combination or (y) the date the shares are released from
escrow, with respect to the Founders’ Ordinary Shares; and (iii) one hundred and
eighty (180) days after the IPO with respect to all other Registrable Securities
otherwise acquired, (to the extent not previously registered by the Company
pursuant to the preceding subclause (i) or (ii)), the holders of a
majority-in-interest of any class of Registrable Securities, held by the
Investors or the Permitted Transferees of the Investors, may make a written
demand (for a total of two demands) for registration under the Securities Act of
all or part of each such class of Registrable Securities held by such holders,
provided that the estimated market value of Registrable Securities of all
classes to be so registered thereunder is at least $500,000 in

 

 

5

 

--------------------------------------------------------------------------------






the aggregate and provided further that any Registration Statement for
Unreleased Registrable Securities may not become effective until after such
Registrable Securities have become Released Registrable Securities. Any such
requested registration shall be referred to as a “Demand Registration.” Any
demand for a Demand Registration shall specify the number of shares of
Registrable Securities proposed to be sold and the intended method(s) of
distribution thereof. Within five (5) business days following receipt of any
request for a Demand Registration, the Company will notify in writing all
holders of Registrable Securities of the class or classes to be registered of
the demand, and each holder of Registrable Securities who wishes to include all
or a portion of such holder’s Registrable Securities in the Demand Registration
(each such holder including shares of Registrable Securities in such
registration, a “Demanding Holder”) shall so notify the Company in writing,
provided that such notice shall be received by the Company within ten (10)
business days of the Company’s having sent the applicable notice to such holder
or holders. All such requests shall specify the class and aggregate amount of
Registrable Securities to be registered and the intended method of distribution.
The Company may include in such registration additional securities of the class
or classes of the Registrable Securities to be registered thereunder, including
securities to be sold for the Company’s own account or the account of Persons
who are not holders of Registrable Securities. Upon any such request, the
Demanding Holders shall be entitled to have their Registrable Securities
included in the Demand Registration, subject to Section 2.1.4 and the provisos
set forth in Section 3.1.1. The Company, if so requested, shall not be obligated
to effect more than an aggregate of two (2) Demand Registrations under this
Section 2.1.1 in respect of the Registrable Securities. In addition, the Company
shall not be required to file a Registration Statement for a Demand Registration
at any time during the 6-month period following the effective date of another
Registration Statement filed pursuant to this Section 2.1.

2.1.2. Effective Registration. A registration will not count as a Demand
Registration until the Registration Statement filed with the Commission with
respect to such Demand Registration has been declared effective and remains
effective for not less than 180 days (or such shorter period as will terminate
when all Registrable Securities covered by such Registration Statement have been
sold or withdrawn); provided, however, that if, after such Registration
Statement has been declared effective, the offering of Registrable Securities
pursuant to a Demand Registration is interfered with by any stop order or
injunction of the Commission or any other governmental agency or court, the
Registration Statement with respect to such Demand Registration will be deemed
not to have been declared effective, unless and until, (i) such stop order or
injunction is removed, rescinded or otherwise terminated and (ii) a
majority-in-interest of the Demanding Holders thereafter elects to continue the
offering; provided, further, that the Company shall not be obligated to file a
second Registration Statement until a Registration Statement that has been filed
is counted as a Demand Registration or is terminated.

2.1.3. Underwritten Offering. If a majority-in-interest of the Demanding Holders
so elect and such holders so advise the Company as part of their written demand
for a Demand Registration, the offering of such Registrable Securities pursuant
to such Demand Registration shall be in the form of an Underwritten Offering. In
such event, the

 

 

6

 

--------------------------------------------------------------------------------






right of any holder to include its Registrable Securities in such registration
shall be conditioned upon such holder’s participation in such Underwritten
Offering and the inclusion of such holder’s Registrable Securities in the
Underwritten Offering to the extent provided herein. The holders of a majority
of the class of Registrable Securities included in such Underwritten Offering
shall, in consultation with the Company, have the right to select the managing
Underwriter or Underwriters for the offering, subject to the right of the
Company should it so choose to select one co-managing Underwriter reasonably
acceptable to such holders. All Demanding Holders proposing to distribute their
securities through such Underwritten Offering shall enter into an underwriting
agreement in customary form with the Underwriter or Underwriters selected for
such underwriting by a majority-in-interest of the holders initiating the Demand
Registration and consistent with Section 3.2.1.

2.1.4. Reduction of Offering. If the managing Underwriter or Underwriters for a
Demand Registration that is to be an Underwritten Offering advises the Company
and the Demanding Holders in writing that the dollar amount or number of shares
of Registrable Securities which the Demanding Holders desire to sell, taken
together with all other Ordinary Shares, Units or Warrants which the Company
desires to sell and the Ordinary Shares, Units or Warrants, if any, as to which
registration has been requested pursuant to written contractual piggy-back
registration rights held by other securityholders of the Company who desire to
sell, exceeds the maximum dollar amount or maximum number of securities that can
be sold in such offering without adversely affecting the proposed offering
price, the timing, the distribution method, or the probability of success of
such offering (such maximum dollar amount or maximum number of securities, as
applicable, the “Maximum Number of Securities”), then the Company shall include
in such registration: (i) first, the Registrable Securities as to which Demand
Registration has been requested by the Demanding Holders (pro rata among the
holders who have requested participation in the Demand Registration based, for
each such holder, on the percentage derived by dividing (x) the number of
Registrable Securities of such class which such holder has requested to include
in such Demand Registration by (y) the aggregate number of Registrable
Securities of such class which all such holders have requested to include) (such
proportion is referred to herein as “Pro Rata”) that can be sold without
exceeding the Maximum Number of Securities; (ii) second, to the extent that the
Maximum Number of Securities has not been reached under the foregoing clause
(i), the Ordinary Shares, Units or Warrants that the Company desires to sell
that can be sold without exceeding the Maximum Number of Securities; (iii)
third, to the extent that the Maximum Number of Securities have not been reached
under the foregoing clauses (i) and (ii), the Ordinary Shares, Units or Warrants
for the account of other Persons that the Company is obligated to register
pursuant to written contractual arrangements with such Persons, Pro Rata, and
that can be sold without exceeding the Maximum Number of Shares; and (iv)
fourth, to the extent that the Maximum Number of Securities have not been
reached under the foregoing clauses (i), (ii) and (iii), securities that other
securityholders of the Company desire to sell, Pro Rata, that can be sold
without exceeding the Maximum Number of Securities. To the extent that any
Registrable Securities requested to be registered are excluded pursuant to the
foregoing provisions, the holders shall have the right to one additional Demand
Registration under this Section 2.1.4.

 

 

7

 

--------------------------------------------------------------------------------






2.1.5. Withdrawal. A holder may withdraw its Registrable Securities from a
Demand Registration at any time. If any holder or holders withdraw Registrable
Securities from a Demand Registration in such amounts that the Registrable
Securities of all classes that remain covered by the relevant Registration
Statement have an estimated market value of less than $500,000, the Company
shall cease all efforts to secure registration and such withdrawn registration
shall be deemed a Demand Registration for purposes of Section 2.1 unless the
withdrawal is based on the reasonable determination of the Demanding Holders
that there has been, since the date of such request, a material adverse change
in the business or prospects of the Company or in general market conditions and
the Demanding Holders who requested such registration shall have paid or
reimbursed the Company for all of the reasonable out-of-pocket fees and expenses
incurred by the Company in connection with the withdrawn registration.

2.1.6. Suspension of Registration. If the filing, initial effectiveness or
continued use of a Registration Statement in respect of a Demand Registration at
any time would require the Company to make an Adverse Disclosure or would
require the inclusion in such Registration Statement of financial statements
that are unavailable to the Company for reasons beyond the Company’s control,
the Company may, upon giving prompt written notice of such action to the
holders, delay the filing or initial effectiveness of, or suspend use of, such
Registration Statement for the shortest possible period of time determined in
good faith by the Board of Directors of the Company to be necessary for such
purpose. In the event the Company exercises its rights under the preceding
sentence, the holders agree to suspend, immediately upon their receipt of the
notice referred to above, their use of the prospectus relating to the Demand
Registration in connection with any sale or offer to sell Registrable
Securities. The Company shall immediately notify the holders of the expiration
of any period during which it exercised its rights under this Section 2.1.6.

2.1.7. Registration Statement Form. Registrations under this Section 2.1 shall
be on such appropriate registration form of the Commission (i) as shall be
selected by the Company and as shall be reasonably acceptable to the holders of
a majority-in-interest of each class of Registrable Securities requesting
participation in the Demand Registration and (ii) as shall permit the
disposition of the Registrable Securities in accordance with the intended method
or methods of disposition specified in the applicable holders’ requests for such
registration. Notwithstanding the foregoing, if, pursuant to a Demand
Registration, (x) the Company proposes to effect registration by filing a
Registration Statement on Form S-3, (y) such registration is in connection with
an Underwritten Offering, and (z) the managing Underwriter or Underwriters shall
advise the Company in writing that, in its or their opinion, the use of another
form of registration statement (or the inclusion, rather than the incorporation
by reference, of information in the prospectus related to a Registration
Statement on Form S-3) is of material importance to the success of such proposed
offering, then such registration shall be effected on such other form (or such
information shall be so included in such prospectus).

 

8

 

--------------------------------------------------------------------------------






2.2. Piggy-Back Registration.

 

2.2.1. Piggy-Back Rights. If at any time on or after the date that the Company
consummates an Initial Business Combination, the Company proposes to file a
Registration Statement under the Securities Act with respect to an offering of
equity securities, or securities or other obligations exercisable or
exchangeable for, or convertible into, equity securities, by the Company for its
own account or for securityholders of the Company for their account (or by the
Company and by securityholders of the Company including, without limitation,
pursuant to Section 2.1), other than a Registration Statement (i) filed in
connection with an offering of securities to employees or directors of the
Company pursuant to any employee stock option or other benefit plan, (ii) filed
on Form S-4 or S-8 or any successor to such forms, (iii) for an exchange offer
or offering of securities solely to the Company’s existing securityholders, (iv)
for an offering of debt that is convertible into equity securities of the
Company, (v) for a dividend reinvestment plan, or (vi) solely in connection with
a merger, share capital exchange, asset acquisition, share purchase,
reorganization, amalgamation, subsequent liquidation, or other similar business
transaction that results in all of the Company’s shareholders having the right
to exchange their Ordinary Shares for cash, securities or other property of a
non-capital raising bona fide business transaction, then the Company shall (x)
give written notice of such proposed filing to the holders of Released
Registrable Securities and holders of Registrable Securities that are likely to
become Released Registrable Securities prior to the effectiveness of such
Registration Statement as soon as practicable but in no event less than ten (10)
business days before the anticipated filing date, which notice shall describe
the amount and type of securities to be included in such offering, the intended
method(s) of distribution, and the name of the proposed managing Underwriter or
Underwriters, if any, of the offering, and (y) offer to the holders of Released
Registrable Securities in such notice the opportunity to register the sale of
such number of shares of Registrable Securities as such holders may request in
writing within five (5) business days following receipt by such holder of such
notice (a “Piggy-Back Registration”). Subject to Section 2.2.2, the Company
shall include in such Registration Statement such Released Registrable
Securities and Registrable Securities that, in the sole discretion of the
Company, are likely to become Released Registrable Securities prior to the
effectiveness of such Registration Statement requested to be included therein
within five (5) business days after the receipt by such holder of any such
notice, on the same terms and conditions as any similar securities of the
Company. If at any time after giving written notice of its intention to register
any securities and prior to the effective date of the Registration Statement
filed in connection with such registration, the Company shall determine for any
reason not to register or to delay registration of such securities, the Company
may, at its election, give written notice of such determination to each holder
of Released Registrable Securities and, (x) in the case of a determination not
to register, shall be relieved of its obligation to register any Released
Registrable Securities in connection with such registration, and (y) in the case
of a determination to delay registering, shall be permitted to delay registering
any Released Registrable Securities for the same period as the delay in
registering such other securities. If the offering pursuant to a Piggy-Back
Registration is to be an Underwritten Offering, then each holder making a
request for its Released Registrable Securities to be included therein must, and
the

 

 

9

 

--------------------------------------------------------------------------------






Company shall use commercially reasonable efforts to cause the managing
Underwriter or Underwriters of a proposed Underwritten Offering to permit the
Released Registrable Securities requested to be included in a Piggy-Back
Registration on the same terms and conditions as any similar securities of the
Company and other Persons selling securities in such Underwritten Offering and
to permit the sale or other disposition of such Released Registrable Securities
in accordance with the intended method(s) of distribution thereof. All holders
of Released Registrable Securities and Registrable Securities that, in the sole
discretion of the Company, are likely to become Released Registrable Securities
prior to the effectiveness of such Registration Statement proposing to
distribute their securities through a Piggy-Back Registration that involves an
Underwriter or Underwriters shall enter into an underwriting agreement in
customary form with the Underwriter or Underwriters selected for such Piggy-Back
Registration.

2.2.2. Reduction of Offering. If the managing Underwriter or Underwriters for a
Piggy-Back Registration that is to be an Underwritten Offering advises the
Company and the holders of Released Registrable Securities and holders of
Registrable Securities that, in the sole discretion of the Company, are likely
to become Released Registrable Securities prior to the effectiveness of such
Registration Statement in writing that the dollar amount or number of Ordinary
Shares, Units or Warrants which the Company desires to sell, taken together with
the Ordinary Shares, Units or Warrants, if any, as to which registration has
been demanded pursuant to written contractual arrangements with Persons other
than the holders of Released Registrable Securities and holders of Registrable
Securities that, in the sole discretion of the Company, are likely to become
Released Registrable Securities prior to the effectiveness of such Registration
Statement hereunder, the Released Registrable Securities and Registrable
Securities that, in the sole discretion of the Company, are likely to become
Released Registrable Securities prior to the effectiveness of such Registration
Statement as to which registration has been requested under this Section 2.2,
and the Ordinary Shares, Units or Warrants, if any, as to which registration has
been requested pursuant to the written contractual piggy-back registration
rights of other securityholders of the Company, exceeds the Maximum Number of
Securities, then the Company shall include in any such registration:

1. If the registration is undertaken for the Company’s account: (A) first, the
Ordinary Shares, Units or Warrants that the Company desires to sell that can be
sold without exceeding the Maximum Number of Securities; (B) second, to the
extent that the Maximum Number of Securities has not been reached under the
foregoing clause (A), the Ordinary Shares, Units or Warrants, if any, comprised
of Released Registrable Securities and Registrable Securities that are likely to
become Released Registrable Securities prior to the effectiveness of such
Registration Statement, Pro Rata, as to which registration has been requested
pursuant to this Section 2.2, that can be sold without exceeding the Maximum
Number of Securities; and (C) third, to the extent that the Maximum Number of
Securities has not been reached under the foregoing clauses (A) and (B), the
Ordinary Shares, Units or Warrants for the account of other Persons that the
Company is obligated to register pursuant to written contractual piggy-back
registration rights with such Persons, Pro Rata, and that can be sold without
exceeding the Maximum Number of Securities; and

 

 

10

 

--------------------------------------------------------------------------------






 

2. If the registration is a “demand” registration undertaken at the demand of
Persons other than the holders of Registrable Securities, (A) first, the
Ordinary Shares, Units or Warrants for the account of the demanding Persons that
can be sold without exceeding the Maximum Number of Securities; (B) second, to
the extent that the Maximum Number of Securities has not been reached under the
foregoing clause (A), the Ordinary Shares, Units or Warrants that the Company
desires to sell that can be sold without exceeding the Maximum Number of
Securities; (C) third, to the extent that the Maximum Number of Securities has
not been reached under the foregoing clauses (A) and (B), the Ordinary Shares,
Units or Warrants, if any, comprised of Released Registrable Securities and
Registrable Securities that, in the sole discretion of the Company, are likely
to become Released Registrable Securities prior to the effectiveness of such
Registration Statement, Pro Rata, as to which registration has been requested
pursuant to this Section 2.2, that can be sold without exceeding the Maximum
Number of Securities; and (D) fourth, to the extent that the Maximum Number of
Securities has not been reached under the foregoing clauses (A), (B) and (C),
the Ordinary Shares, Units or Warrants for the account of other Persons that the
Company is obligated to register pursuant to written contractual arrangements
with such Persons, Pro Rata, that can be sold without exceeding the Maximum
Number of Securities.

2.2.3. Withdrawal. Any holder of Released Registrable Securities or holders of
Registrable Securities that, in the sole discretion of the Company, are likely
to become Released Registrable Securities prior to the effectiveness of such
Registration Statement may elect to withdraw such holder’s request for inclusion
of Released Registrable Securities or Registrable Securities that, in the sole
discretion of the Company, are likely to become Released Registrable Securities
prior to the effectiveness of such Registration Statement in any Piggy-Back
Registration by giving written notice to the Company of such request to withdraw
prior to the effectiveness of the Registration Statement. The Company (whether
on its own determination or as the result of a withdrawal by Persons making a
demand pursuant to written contractual obligations) may withdraw a registration
statement at any time prior to the effectiveness of the Registration Statement.
Notwithstanding any such withdrawal, the Company shall pay all expenses incurred
by the holders of Released Registrable Securities and holders of Registrable
Securities that, in the sole discretion of the Company, are likely to become
Released Registrable Securities prior to the effectiveness of such Registration
Statement in connection with such Piggy-Back Registration as provided in Section
3.3.

2.3. Registrations on Form S-3.

2.3.1. Filing. The holders of Released Registrable Securities may at any time
and from time to time, request in writing that the Company register the resale
of any or all of such Released Registrable Securities on Form S-3 or any similar
short-form registration which may be available at such time (“Form S-3”);
provided, however, that (i) the Company shall not be obligated to effect such
request through an Underwritten Offering and (ii) the Company shall not be
obligated to effect such a request if the Company has within the preceding six
(6) months effected a registration on Form S-3.

 

 

11

 

--------------------------------------------------------------------------------






Upon receipt of such written request, the Company will promptly give written
notice of the proposed registration to all other holders of Released Registrable
Securities and holders of Registrable Securities that, in the sole discretion of
the Company, are likely to become Released Registrable Securities prior to the
effectiveness of such Registration Statement, and, as soon as practicable
thereafter, effect the registration of all or such portion of such holder’s or
holders’ Released Registrable Securities and Registrable Securities that are
likely to become Released Registrable Securities prior to the effectiveness of
such Registration Statement as are specified in such request, together with all
or such portion of the Released Registrable Securities or other securities of
the Company, if any, of any other holder or holders joining in such request as
are specified in a written request given within fifteen (15) business days after
receipt of such written notice from the Company; provided, however, that the
Company shall not be obligated to effect any such registration pursuant to this
Section 2.3: (i) if Form S-3 is not available for such offering; or (ii) if the
holders of the Released Registrable Securities and holders of Registrable
Securities that, in the sole discretion of the Company, are likely to become
Released Registrable Securities prior to the effectiveness of such Registration
Statement, together with the holders of any other securities of the Company
entitled to inclusion in such registration, propose to sell Released Registrable
Securities, Registrable Securities that, in the sole discretion of the Company,
are likely to become Released Registrable Securities prior to the effectiveness
of such Registration Statement and such other securities (if any) at any
aggregate price to the public of less than $500,000. Registrations effected
pursuant to this Section 2.3 shall not be counted as Demand Registrations
effected pursuant to Section 2.1.

2.3.2. Suspension of Registration. If the filing, initial effectiveness, or
continued use of Form S-3 at any time would require the Company to make an
Adverse Disclosure or would require the inclusion in such Form S-3 of financial
statements that are unavailable to the Company for reasons beyond the Company’s
control, the Company may, upon giving prompt written notice of such actions to
the holders, delay the filing or initial effectiveness of, or suspend use of,
the Form S-3 for the shortest period of time determined in good faith by the
Company to be necessary for such purpose. In the event the Company exercises its
rights under the preceding sentence, the holders agree to suspend, immediately
upon their receipt of the notice referred to above, their use of the prospectus
relating to the registration on such Form S-3 in connection with any sale or
offer to sell Released Registrable Securities and agree not to disclose to any
other Person the fact that the Company has exercised such rights or any related
facts. The Company shall immediately notify the holders upon the expiration of
any period during which it exercised its rights under this Section 2.3(b).

3. REGISTRATION PROCEDURES.

3.1. Filings; Information. Whenever the Company is required to effect the
registration of any Registrable Securities pursuant to Section 2, the Company
shall use its best efforts to effect the registration and sale of such
Registrable Securities in accordance with the intended method(s) of distribution
thereof as expeditiously as reasonably practicable, and in connection with any
such request:

 

 

12

 

--------------------------------------------------------------------------------






3.1.1. Filing Registration Statement. The Company shall, as expeditiously as
reasonably possible, but in any event within 90 days of the date of delivery to
the Company of the request for Demand Registration, prepare and file with the
Commission a Registration Statement on any form for which the Company then
qualifies or which counsel for the Company shall deem appropriate and which form
shall be available for the sale of all Registrable Securities to be registered
thereunder in accordance with the intended method(s) of distribution thereof,
and shall use its best efforts to cause such Registration Statement to become
and remain effective for the period required by Section 3.1.3; provided,
however, that the Company shall have the right to defer any Demand Registration
for up to thirty (30) calendar days, and any Piggy-Back Registration for such
period as may be applicable to deferment of any demand registration to which
such Piggy-Back Registration relates, in each case if the Company shall furnish
to the holders a certificate signed by the Chairman of the Board or Chief
Executive Officer of the Company stating that, in the good faith judgment of the
Board of Directors of the Company, it would be materially detrimental to the
Company and its shareholders for such Registration Statement to be effected at
such time; provided further, however, that the Company shall not have the right
to exercise the right set forth in the immediately preceding proviso more than
once in any 365-day period in respect of a Demand Registration hereunder.

3.1.2. Copies. The Company shall, prior to filing a Registration Statement or
prospectus, or any amendment or supplement thereto, furnish without charge to
the holders of Registrable Securities included in such registration, and such
holders’ legal counsel, copies of such Registration Statement as proposed to be
filed, each amendment and supplement to such Registration Statement (in each
case including all exhibits thereto and documents incorporated by reference
therein), the prospectus included in such Registration Statement (including each
preliminary prospectus), and such other documents as the holders of Registrable
Securities included in such registration or legal counsel for any such holders
may reasonably request in order to facilitate the disposition of the Registrable
Securities owned by such holders.

3.1.3. Amendments and Supplements. The Company shall use its best efforts to
prepare and file with the Commission such amendments, including post-effective
amendments, and supplements to such Registration Statement and the prospectus
used in connection therewith as may be necessary to keep such Registration
Statement effective and in compliance with the provisions of the Securities Act
until all Registrable Securities and other securities covered by such
Registration Statement have been disposed of in accordance with the intended
method(s) of distribution set forth in such Registration Statement (which period
shall not exceed the sum of one hundred eighty (180) calendar days plus any
period during which any such disposition is interfered with by any stop order or
injunction of the Commission or any governmental agency or court) or such
securities have been withdrawn.

3.1.4. Notification. After the filing of a Registration Statement, the Company
shall as soon as reasonably practical, notify the holders of Registrable
Securities included in such Registration Statement of such filing and the
managing Underwriter or Underwriters, and shall further notify such holders and
such managing Underwriter or

 

 

13

 

--------------------------------------------------------------------------------






Underwriters and, if requested, confirm such advice in writing, in all events as
soon as reasonably practical after the occurrence of any of the following: (i)
when such Registration Statement becomes effective; (ii) when any post-effective
amendment to such Registration Statement becomes effective; (iii) the issuance
or threatened issuance by the Commission of any stop order (and the Company
shall use its best efforts to take all actions required to prevent the entry of
such stop order or to remove it if entered); and (iv) any request by the
Commission for any amendment or supplement to such Registration Statement or any
prospectus relating thereto or for additional information or of the occurrence
of an event requiring the preparation of a supplement or amendment to such
prospectus so that, as thereafter delivered to the purchasers of the securities
covered by such Registration Statement, such prospectus will not contain an
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein not misleading,
and promptly make available to the holders of Registrable Securities included in
such Registration Statement any such supplement or amendment; except that before
filing with the Commission a Registration Statement or prospectus or any
amendment or supplement thereto, including documents incorporated by reference,
except in the case of registration under Section 2.2; the Company shall furnish
to the holders of Registrable Securities included in such Registration Statement
and to the legal counsel for any such holders, copies of all such documents
proposed to be filed sufficiently in advance of filing to provide such holders
and legal counsel with a reasonable opportunity to review such documents and
comment thereon, and the Company shall not file any Registration Statement or
prospectus or amendment or supplement thereto, including documents incorporated
by reference, to which such holders or their legal counsel shall reasonably
object.

3.1.5. State Securities Laws Compliance. The Company, on or prior to the date on
which the applicable Registration Statement is declared effective, shall use its
best efforts to (i) register or qualify the Registrable Securities covered by
the Registration Statement under such securities or “blue sky” laws of such
jurisdictions in the United States as the holders of Registrable Securities
included in such Registration Statement (in light of their intended plan of
distribution) or Underwriter, if any, or their respective counsel may reasonably
request in writing and (ii) take such action necessary to cause such Registrable
Securities covered by the Registration Statement to be registered with or
approved by such other Governmental Authorities as may be necessary by virtue of
the business and operations of the Company and do any and all other acts and
things that may be necessary or advisable to enable the holders of Registrable
Securities included in such Registration Statement to consummate the disposition
of such Registrable Securities in such jurisdictions; provided, however, that
the Company shall not be required to qualify generally to do business in any
jurisdiction where it would not otherwise be required to qualify but for this
paragraph or subject itself to taxation in any such jurisdiction.

3.1.6. Cooperation. The principal executive officer of the Company, the
principal financial officer of the Company, the principal accounting officer of
the Company, and all other officers and members of the management of the Company
shall cooperate fully in any offering of Registrable Securities hereunder, which
cooperation shall include, without limitation, the preparation of the
Registration Statement with respect to such offering and all other offering
materials and related documents, and

 

 

14

 

--------------------------------------------------------------------------------






participation in meetings with Underwriters, attorneys, accountants and
potential investors.

3.1.7. Records. The Company shall make available for inspection by the holders
of Registrable Securities included in such Registration Statement, any
Underwriter participating in any disposition pursuant to such registration
statement and any attorney, accountant, or other professional retained by any
holder of Registrable Securities included in such Registration Statement or any
Underwriter, all financial and other records, pertinent corporate documents and
properties of the Company, and cause all of the Company’s officers, directors,
and employees and the independent public accountants who have certified its
financial statements to make themselves available to discuss the business of the
Company and to supply all information reasonably requested by any such seller,
Underwriter, attorney, accountant or agent in connection with such Registration
Statement as shall be necessary to enable them to exercise their due diligence
responsibility, and cause the Company’s officers, directors, and employees to
supply all information requested by any of them in connection with such
Registration Statement.

3.1.8. Opinions and Comfort Letters. The Company shall furnish to each holder of
Registrable Securities included in any Registration Statement a signed
counterpart, addressed to such holder, of (i) any opinion of counsel to the
Company delivered to any Underwriter dated the effective date of the
Registration Statement or, in the event of an Underwritten Offering, the date of
the closing under the applicable underwriting agreement, in customary form,
scope, and substance, at a minimum to the effect that the Registration Statement
has been declared effective and that no stop order is in effect, which counsel
and opinions shall be reasonably satisfactory to a majority of the holders of
each such class and Underwriter or Underwriters, if any, and their respective
counsel and (ii) any comfort letter from the Company’s independent public
accountants delivered to any Underwriter in customary form and covering such
matters of the type customarily covered by comfort letters as the managing
Underwriter or Underwriters reasonably request. In the event no legal opinion is
delivered to any Underwriter, the Company shall furnish to each holder of
Registrable Securities included in such Registration Statement, at any time that
such holder elects to use a prospectus, an opinion of counsel to the Company to
the effect that the Registration Statement containing such prospectus has been
declared effective and that no stop order is in effect.

3.1.9. Earnings Statement. The Company shall comply with all applicable rules
and regulations of the Commission and the Securities Act, and make available to
its shareholders, as soon as reasonably practicable but not more than fifteen
(15) months after the effective date of the Registration Statement, an earnings
statement which earnings statement shall satisfy the provisions of Section 11(a)
of the Securities Act and Rule 158 thereunder.

3.1.10. Listing. The Company shall use its best efforts to cause all Registrable
Securities included in any registration to be listed on such exchanges or
otherwise designated for trading in the same manner as similar securities issued
by the Company are then listed or designated or, if no such similar securities
are then listed or designated, in a manner satisfactory (i) in the case of a
Demand Registration, to the holders of a

 

 

15

 

--------------------------------------------------------------------------------






majority-in-interest of the Registrable Securities held by the Demanding Holders
and (ii) in the case of all other Registrable Securities, to the holders of a
majority-in-interest of the Registrable Securities included in such
registration, and on each inter-dealer quotation system on which any of the
Company’s securities of such class are then quoted.

3.1.11. Withdrawal of Stop Order. The Company shall make every reasonable effort
to prevent or obtain at the earliest possible moment the withdrawal of any stop
order with respect to the applicable Registration Statement or other order
suspending the use of any preliminary or final prospectus.

3.1.12. CUSIP Number. The Company shall, not later than the effective date of
the applicable Registration Statement, provide a CUSIP number for all
Registrable Securities and provide the applicable transfer agent with printed
certificates for the Registrable Securities which certificates shall be in a
form eligible for deposit with The Depository Trust Company.

3.1.13. FINRA. The Company shall cooperate with each seller of Registrable
Securities and each Underwriter or agent, if any, participating in the
disposition of such Registrable Securities and their respective counsel in
connection with any filings required to be made with the Financial Industry
Regulatory Authority.

3.1.14. Transfer Agent. The Company shall provide and cause to be maintained a
transfer agent and registrar for all Registrable Securities covered by the
applicable Registration Statement from and after a date not later than the
effective date of such Registration Statement.

3.1.15. Road Show. The Company shall, in the case of an Underwritten Offering,
cause senior executive officers of the Company to participate in customary “road
show” presentations that may be reasonably requested by the managing Underwriter
in any such Underwritten Offering and otherwise to facilitate, cooperate with,
and participate in each proposed offering contemplated herein and customary
selling efforts related thereto.

3.2. Underwritten Offerings.

3.2.1. Underwriting Agreements. If requested by the Underwriters for any
Underwritten Offering requested by holders pursuant to Sections 2.1 or 2.3, the
Company and the holders of Registrable Securities to be included therein shall
enter into an underwriting agreement with such Underwriters, such agreement to
be reasonably satisfactory in substance and form to the Company, the holders of
a majority-in-interest of each class of the Registrable Securities to be
included in such Underwritten Offering and the Underwriters, and to contain such
terms and conditions as are generally prevailing in agreements of that type,
including, without limitation, indemnities no less favorable to the recipient
thereof than those provided in Section 2.4. The holders of any Registrable
Securities to be included in any Underwritten Offering pursuant to Section 2.2
shall enter into such an underwriting agreement at the request of the Company.
All of the representations and warranties and the other agreements by and on the
part of the Company to and for the benefit of the Underwriters included in any
such underwriting

 

 

16

 

--------------------------------------------------------------------------------






agreement shall also be made to and for the benefit of such holders, and any or
all of the conditions precedent to the obligations of the Underwriters under
such underwriting agreement shall be conditions precedent to the obligations of
such holders. No holder shall be required in any such underwriting agreement to
make any representations or warranties to or agreements with the Company or the
Underwriters other than representations, warranties or agreements regarding such
holder, such holder’s Registrable Securities, such holder’s intended method of
distribution and any other representations required by law.

3.2.2. Price and Underwriting Discounts. In the case of an Underwritten Offering
requested by holders pursuant to Sections 2.1 or 2.3, the price, underwriting
discount and other financial terms of the related underwriting agreement for
each class of Registrable Securities shall be determined by the holders of a
majority-in-interest of such class of Registrable Securities. In the case of any
Underwritten Offering pursuant to Section 2.2, such price, discount and other
terms shall be determined by the Company, subject to the right of the holders to
withdraw their request to participate in the registration pursuant to Section
2.3 after being advised of such price, discount and other terms.

3.2.3. Participation in Underwritten Offerings. No Person may participate in an
Underwritten Offering unless such Person (i) agrees to sell such Person’s
securities on the basis provided in the underwriting arrangements approved by
the Persons entitled to approve such arrangements and (ii) completes and
executes all questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents required under the terms of such underwriting
arrangements.

3.3. Obligation to Suspend Distribution. Upon receipt of any notice from the
Company of the happening of any event of the kind described in Section
3.1.4(iii) or 3.1.4(iv), or, in the case of a resale registration on Form S-3
pursuant to Section 2.3 hereof, upon any suspension by the Company, pursuant to
a written insider trading compliance program adopted by the Company’s board of
directors, of the ability of all “insiders” covered by such program to transact
in the Company’s securities because of the existence of material non-public
information, such holder of Registrable Securities included in any registration
shall immediately discontinue disposition of such Registrable Securities
pursuant to the Registration Statement covering such Registrable Securities in
the case of Section 3.1.4(iv) until such holder receives the supplemented or
amended prospectus contemplated by Section 3.1.4(iv) or the restriction on the
ability of “insiders” to transact in the Company’s securities is removed, as
applicable, or in any case until the holder is advised in writing by the Company
that the use of the prospectus may be resumed, and receives copies of any
additional or supplemental filings that are incorporated by reference in the
prospectus and, if so directed by the Company, each such holder will deliver to
the Company (at the Company’s expense) all copies, other than permanent file
copies then in such holder’s possession, of the most recent prospectus covering
such Registrable Securities at the time of receipt of such notice. In the event
that the Company shall give any such notice in respect of a Demand Registration,
the period during which the applicable Registration Statement is required to be
maintained effective shall be extended by the number of days during the period
from and including the date of the giving of such notice to and including the
date when each seller of Registrable Securities covered by such Registration
Statement either receives the copies

 

 

17

 

--------------------------------------------------------------------------------






of the supplemented or amended prospectus contemplated by Section 3.1.4(iv) or
is advised in writing by the Company that the use of the prospectus may be
resumed.

3.4. Registration Expenses. The Company shall bear all costs and expenses
incurred in connection with any Demand Registration pursuant to Section 2.1, any
Piggy-Back Registration pursuant to Section 2.2, and any registration on Form
S-3 effected pursuant to Section 2.3, and all expenses incurred in performing or
complying with its other obligations under this Agreement, including, without
limitation: (i) all registration and filing fees and any other fees and expenses
associated with filings required to be made with the SEC; (ii) fees and expenses
of compliance with securities or “blue sky” laws (including fees and
disbursements of counsel in connection with blue sky qualifications of the
Registrable Securities); (iii) printing expenses, duplicating, word processing,
messenger, telephone, facsimile and delivery expenses (including expenses of
printing certificates for the Registrable Securities in a form eligible for
deposit with The Depository Trust Company and of printing prospectuses); (iv)
the Company’s internal expenses (including, without limitation, all salaries and
expenses of its officers and employees); (v) the fees and expenses incurred in
connection with the listing of the Registrable Securities as required by Section
3.1.11; (vi) Financial Industry Regulatory Authority fees; (vii) fees and
disbursements of counsel for the Company and fees and expenses for independent
certified public accountants retained by the Company (including the expenses or
costs associated with the delivery of any opinions or comfort letters requested
pursuant to Section 3.1.9); (viii) the fees and disbursements not to exceed
$150,000 of any special experts retained by the Company in connection with such
registration; (ix) the reasonable fees and expenses of one legal counsel
selected by the holders of a majority-in-interest of the Registrable Securities
included in such registration; and (x) Securities Act liability insurance if the
Company so desires. The Company shall have no obligation to pay any other costs
or expenses in the course of the transactions contemplated hereby, including
underwriting discounts or selling commissions attributable to the Registrable
Securities being sold by the holders thereof, which underwriting discounts or
selling commissions shall be borne by such holders. Additionally, in an
Underwritten Offering, all selling shareholders and the Company shall bear the
expenses of the Underwriter Pro Rata in proportion to the respective amount of
shares each is selling in such offering.

3.5. Information. The holders of Registrable Securities shall provide such
information as may reasonably be requested by the Company, or the managing
Underwriter, if any, in connection with the preparation of any Registration
Statement, including amendments and supplements thereto, in order to effect the
registration of any Registrable Securities under the Securities Act pursuant to
Section 2 and in connection with the Company’s obligation to comply with federal
and applicable state securities laws. The Company shall have the right to
exclude any holder that does not comply with the preceding sentence from the
applicable registration.

4. INDEMNIFICATION AND CONTRIBUTION.

4.1. Indemnification by the Company. The Company agrees to indemnify and hold
harmless to the extent permitted by law each Investor and each other holder of
Registrable Securities, and each of their respective officers, employees,
affiliates, directors, partners, members, attorneys, and agents, and each
person, if any, who controls an Investor and each other holder of Registrable
Securities (within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act) (each, an “Investor Indemnified Party”), from and against
any

 

 

18

 

--------------------------------------------------------------------------------






expenses (including reasonable costs of investigation and legal expenses),
losses, claims, damages, or liabilities (or actions or proceedings in respect
thereof, whether or not such indemnified party is a party thereto), whether
joint or several, arising out of or based upon any untrue statement (or
allegedly untrue statement) of a material fact contained in any Registration
Statement under which the sale of such Registrable Securities was registered
under the Securities Act, any preliminary prospectus, final prospectus, or
summary prospectus contained in the Registration Statement, or any amendment or
supplement to such Registration Statement, or arising out of or based upon any
omission (or alleged omission) to state a material fact required to be stated
therein or necessary to make the statements therein not misleading; provided,
however, that the Company will not be liable in any such case to the extent that
any such expense, loss, claim, damage, or liability arises out of or is based
upon any untrue statement or allegedly untrue statement or omission or alleged
omission made in such Registration Statement, preliminary prospectus, final
prospectus, or summary prospectus, or any such amendment or supplement, in
reliance upon and in conformity with information furnished to the Company, in
writing, by such selling holder expressly for use therein. The Company also
shall indemnify any Underwriter of the Registrable Securities, their officers,
affiliates, directors, partners, members, and agents on substantially the same
basis as that of the indemnification provided above in this Section 4.1.

4.2. Indemnification by Holders of Registrable Securities. Each selling holder
of Registrable Securities will severally and not jointly, in the event that any
registration is being effected under the Securities Act pursuant to this
Agreement of any Registrable Securities held by such selling holder, indemnify
and hold harmless to the fullest extent permitted by law the Company, each of
its directors, officers, employees, and agents and each Person who controls the
Company within the meaning of the Securities Act, against any losses, claims,
judgments, damages, liabilities, or expenses (including reasonable costs of
investigation and legal expenses) whether joint or several, insofar as such
losses, claims, damages, liabilities, or expenses (or actions or proceedings in
respect thereof, whether or not such indemnified party is a party thereto) arise
out of or are based upon any untrue statement or allegedly untrue statement of a
material fact contained in any Registration Statement under which the sale of
such Registrable Securities was registered under the Securities Act, any
preliminary prospectus, final prospectus, or summary prospectus contained in the
Registration Statement, or any amendment or supplement to the Registration
Statement, or arise out of or are based upon any omission or the alleged
omission to state a material fact required to be stated therein or necessary to
make the statement therein not misleading, to the extent and only to the extent
that the statement or omission was made in reliance upon and in conformity with
information furnished in writing to the Company by such selling holder expressly
for use therein, and shall reimburse the Company, its directors and officers,
and each other selling holder or controlling person for any legal or other
expenses reasonably incurred by any of them in connection with investigation or
defending any such loss, claim, damage, liability or action. Each selling
holder’s indemnification obligations hereunder shall be several and not joint
and shall be limited to the amount of any net proceeds actually received by such
selling holder. Such indemnity shall remain in full force and effect regardless
of any investigation made by or on behalf of the Company or any indemnified
party.

4.3. Conduct of Indemnification Proceedings. Promptly after receipt by any
person of any notice of any loss, claim, damage, or liability or any action in
respect of which indemnity

 

 

19

 

--------------------------------------------------------------------------------






may be sought pursuant to Section 4.1 or 4.2, such person (the “Indemnified
Party”) shall, if a claim in respect thereof is to be made against any other
person for indemnification hereunder, notify such other person (the
“Indemnifying Party”) in writing of the loss, claim, judgment, damage,
liability, or action; provided, however, that the failure by the Indemnified
Party to notify the Indemnifying Party shall not relieve the Indemnifying Party
from any liability which the Indemnifying Party may have to such Indemnified
Party hereunder, except and solely to the extent the Indemnifying Party is
actually prejudiced by such failure. If the Indemnified Party is seeking
indemnification with respect to any claim or action brought against the
Indemnified Party, then the Indemnifying Party shall be entitled to participate
in such claim or action, and, to the extent that it wishes, jointly with all
other Indemnifying Parties, to assume control of the defense thereof with
counsel satisfactory to the Indemnified Party. After notice from the
Indemnifying Party to the Indemnified Party of its election to assume control of
the defense of such claim or action, the Indemnifying Party shall not be liable
to the Indemnified Party for any legal or other expenses subsequently incurred
by the Indemnified Party in connection with the defense thereof other than
reasonable costs of investigation; provided, however, that in any action in
which both the Indemnified Party and the Indemnifying Party are named as
defendants, the Indemnified Party shall have the right to employ separate
counsel (but no more than one such separate counsel) to represent the
Indemnified Party and its controlling persons who may be subject to liability
arising out of any claim in respect of which indemnity may be sought by the
Indemnified Party against the Indemnifying Party, with the fees and expenses of
such counsel to be paid by the Indemnifying Party based upon the written opinion
of counsel of such Indemnified Party, representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interests
between them (in which case, if the Indemnified Party notifies the Indemnifying
Party in writing that such Indemnified Party elects to employ separate counsel
at the expense of the Indemnifying Party, the Indemnifying Party shall not have
the right to assume the defense of such claim on behalf of such Indemnified
Party). If such defense is not assumed by the Indemnifying Party, the
Indemnifying Party will not be subject to any liability for any settlement made
without its consent, but such consent may not be unreasonably withheld;
provided, however, that an Indemnifying Party shall not be required to consent
to any settlement involving the imposition of equitable remedies or involving
the imposition of any material obligations on such Indemnifying Party other than
financial obligations for which such Indemnified Party will be indemnified
hereunder. If the Indemnifying Party assumes the defense, the Indemnifying Party
shall have the right to settle such action without the consent of the
Indemnified Party; provided, however, that the Indemnifying Party shall be
required to obtain such consent (which consent shall not be unreasonably
withheld) if the settlement includes any admission of wrongdoing on the part of
the Indemnified Party or any restriction on the Indemnified Party or its
officers or directors. No Indemnifying Party shall consent to entry of any
judgment or enter into any settlement which does not include as an unconditional
term thereof the giving by the claimant or plaintiff to each Indemnified Party
of an unconditional release from all liability in respect to such claim or
litigation. The Indemnifying Party or Parties shall not, in connection with any
proceeding or related proceedings, be liable for the reasonable fees,
disbursements and other charges of more than one separate firm at any one time
for all such Indemnified Party or Parties unless (x) the employment of more than
one counsel has been authorized in writing by the Indemnifying Party or parties,
(y) a conflict or potential conflict exists or may exist (based on advice of
counsel to an Indemnified Party) between such Indemnified Party and the other
Indemnified Parties or (z) based on advice of counsel, an

 

 

20

 

--------------------------------------------------------------------------------






Indemnified Party has reasonably concluded that there may be legal defenses
available to it that are different from or in addition to those available to the
other Indemnified Parties, in each of which cases the Indemnifying Party shall
be obligated to pay the reasonable fees and expenses of such additional counsel
or counsels.

4.4. Contribution.

4.4.1. If the indemnification provided for in the foregoing Sections 4.1, 4.2
and 4.3 is unavailable to any Indemnified Party or insufficient to hold it
harmless in respect of any loss, claim, damage, liability, or action referred to
herein, then each such Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such loss, claim, damage, liability or action
in such proportion as is appropriate to reflect the relative fault of the
Indemnified Parties and the Indemnifying Parties in connection with the actions
or omissions which resulted in such loss, claim, damage, liability, or action,
as well as any other relevant equitable considerations. The relative fault of
any Indemnified Party and any Indemnifying Party shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by such Indemnified Party or such Indemnifying
Party and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.

4.4.2. The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 4.4 were determined by Pro Rata allocation
or by any other method of allocation which does not take account of the
equitable considerations referred to in the immediately preceding Section 4.4.1.
The amount paid or payable by an Indemnified Party as a result of any loss,
claim, damage, liability or action referred to in the immediately preceding
paragraph shall be deemed to include, subject to the limitations set forth
above, any legal or other expenses incurred by such Indemnified Party in
connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 4.4, no holder of Registrable
Securities shall be required to contribute any amount in excess of the dollar
amount of the net proceeds (after payment of any underwriting fees, discounts,
commissions or taxes) actually received by such holder from the sale of
Registrable Securities which gave rise to such contribution obligation. No
person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation. If indemnification is
available under this Section 4, the indemnifying parties shall indemnify each
indemnified party to the full extent provided in Sections 4.1 and 4.2 hereof
without regard to the relative fault of said Indemnifying Parties or Indemnified
Party.

5. UNDERWRITING AND DISTRIBUTION.

5.1. Rule 144. The Company covenants that it shall file any reports required to
be filed by it under the Securities Act and the Exchange Act and shall take such
further action as the holders of Registrable Securities may reasonably request,
all to the extent required from time to time to enable such holders to sell
Registrable Securities without registration under the Securities

 

 

21

 

--------------------------------------------------------------------------------






Act within the limitation of the exemptions provided by Rule 144 under the
Securities Act, as such Rules may be amended from time to time, or any similar
Rule or regulation hereafter adopted by the Commission.

6. NO INCONSISTENT AGREEMENTS; ADDITIONAL RIGHTS.

6.1. The Company will not enter into, and is not currently a party to, any
agreement that is inconsistent with the rights granted to the holders of
Registrable Securities by this Agreement.

7. MISCELLANEOUS.

7.1. Term. This Agreement shall terminate upon the earlier of (a) the tenth
anniversary of the date of this Agreement or (b) the date as of which (i) all of
the Registrable Securities have been sold pursuant to a Registration Statement
(but in no event prior to the applicable period referred to in Section 4(3) of
the Securities Act and Rule 174 thereunder) or (ii) the holders are permitted to
sell their Registrable Securities under Rule 144(k) under the Securities Act (or
any similar provision then in force permitting the sale of restricted securities
without limitation on the amount of securities sold or the manner of sale). The
provisions of Section 4 and Section 5 shall survive any termination.

7.2. Assignment; No Third Party Beneficiaries. The registration rights of any
holder under this Agreement with respect to any Registrable Securities may be
transferred and assigned, provided, however, that no such transfer or assignment
shall be binding upon or obligate the Company to any such assignee unless and
until the Company shall have received written notice of such transfer or
assignment as herein provided and a written agreement of the assignee to be
bound by the provisions of this Agreement. Any transfer or assignment made other
than as provided in the first sentence of this Section 7.2 shall be null and
void. This Agreement and the provisions hereof shall be binding upon and shall
inure to the benefit of each of the parties and the permitted assigns of the
Investor or holder of Registrable Securities or of any assignee of the Investor
or holder of Registrable Securities. This Agreement is not intended to confer
any rights or benefits on any persons that are not party hereto other than as
expressly set forth in Article 4 and this Section 7.2.

7.3. Notices. All notices, demands, requests, consents, approvals or other
communications (collectively, “Notices”) required or permitted to be given
hereunder or which are given with respect to this Agreement shall be in writing
and shall be either personally served, delivered by reputable air courier
service with charges prepaid guaranteeing overnight delivery, or transmitted by
hand delivery, telegram, telex, facsimile, or by mailing in the same sealed
envelope, or registered first-class mail, postage prepaid, return receipt
requested addressed as set forth below, or to such other address as such party
shall have specified most recently by written notice. Notice shall be deemed
given (i) on the date of delivery if personally served, (ii) when receipt is
acknowledged in writing by addressee, if transmitted by telegram, telex or
facsimile, provided, that if such service or transmission is not on a business
day or is after normal business hours, then such notice shall be deemed given on
the next business day, and (iii) five (5) business days after having been
deposited in the mail, postage prepaid, if mailed by first-class mail. Notice
otherwise sent as provided herein shall be deemed given on the next business day

 

 

22

 

--------------------------------------------------------------------------------






following timely delivery of such notice to a reputable air courier service with
an order for next-day delivery, provided, however, that notice of a change in
address shall be effective only upon receipt.

If to the Company:

Overture Acquisition Corp.

c/o Maples Corporate Services Limited

PO Box 309

Ugland House

Grand Cayman, KY1-1104

Cayman Islands

Attn: John F. W. Hunt

with a copy to:

Akin Gump Strauss Hauer & Feld LLP

590 Madison Avenue

New York, NY 10022

Attn: Bruce S. Mendelsohn

If to an Investor, to the addressee and address set forth on the signature page
hereto.

7.4. Severability. This Agreement shall be deemed severable, and the invalidity
or unenforceability of any term or provision hereof shall not affect the
validity or enforceability of this Agreement or of any other term or provision
hereof. Furthermore, in lieu of any such invalid or unenforceable term or
provision, the parties hereto intend that there shall be added as a part of this
Agreement a provision as similar in terms to such invalid or unenforceable
provision as may be possible that is valid and enforceable.

7.5. Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original, and all of which taken together shall
constitute one and the same instrument.

7.6. Entire Agreement. This Agreement (including all agreements entered into
pursuant hereto and all certificates and instruments delivered pursuant hereto
and thereto) constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede all prior and contemporaneous agreements,
representations, understandings, negotiations and discussions between the
parties, whether oral or written.

7.7. Modifications and Amendments. No amendment, modification or termination of
this Agreement shall be binding upon any party unless executed in writing by
such party and signed by the Company and the holders of a majority of
Registrable Securities of each class then outstanding. Each holder of any
Registrable Securities at the time or thereafter outstanding shall

 

 

23

 

--------------------------------------------------------------------------------






be bound by any amendment, modification, waiver or consent authorized by this
Section 7.7 whether or not such Registrable Securities shall have been marked
accordingly.

7.8 Titles and Headings. Titles and headings of sections of this Agreement are
for convenience only and shall not affect the construction of any provision of
this Agreement.

7.9. Waivers and Extensions. Any party to this Agreement may waive any right,
breach or default which such party has the right to waive, provided that such
waiver will not be effective against the waiving party unless it is in writing,
is signed by such party, and specifically refers to this Agreement. Waivers may
be made in advance or after the right waived has arisen or the breach or default
waived has occurred. Any waiver may be conditional. No waiver of any breach of
any agreement or provision herein contained shall be deemed a waiver of any
preceding or succeeding breach thereof nor of any other agreement or provision
herein contained. No waiver or extension of time for performance of any
obligations or acts shall be deemed a waiver or extension of the time for
performance of any other obligations or acts. Except as otherwise expressly
provided herein, no failure on the part of any party to exercise, and no delay
in exercising, any right, power or remedy hereunder, or otherwise available in
respect hereof at law or in equity, shall operate as a waiver thereof, nor shall
any single or partial exercise of such right, power or remedy by such party
preclude any other or further exercise thereof or the exercise of any other
right, power, or remedy.

7.10. Governing Law.

7.10.1. This Agreement shall be governed by, interpreted under, and construed in
accordance with the internal laws of the State of New York applicable to
agreements made and to be performed within the State of New York, without giving
effect to any choice-of-law provisions thereof that would compel the application
of the substantive laws of any other jurisdiction.

7.10.2. To the fullest extent permitted by applicable law, each party hereto (i)
agrees that any claim, action or proceeding by such party seeking any relief
whatsoever arising out of, or in connection with, this Agreement or the
transactions contemplated hereby shall be brought only in the United States
District Court for the Southern District of New York and in any New York State
court located in the Borough of Manhattan and not in any other State or Federal
court in the United States of America or any court in any other country, (ii)
agrees to submit to the exclusive jurisdiction of such courts located in the
State of New York for purposes of all legal proceedings arising out of, or in
connection with, this Agreement or the transactions contemplated hereby, and
(iii) irrevocably waives any objection which it may now or hereafter have to the
laying of the venue of any such proceeding brought in such a court and any claim
that any such proceeding brought in such a court has been brought in an
inconvenient forum.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

24

 

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be executed and delivered by their duly authorized representatives as of the
date first written above.

 

 

OVERTURE ACQUISITION CORP.

 

 


By: 

/s/ John F. W. Hunt

 

 



Name:

John F. W. Hunt

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

INVESTORS:

     



 

/s/ John F. W. Hunt

 

 

John F. W. Hunt
Address for Notice:



 

/s/ Marc J. Blazer

 

 

Marc J. Blazer
Address for Notice:

 

 

Blazer Investments, LLC

 

 

 

 

By: Blazer & Co., LLC, its sole member



 


By: 

/s/ Marc J. Blazer

 

 

Name:

Marc J. Blazer

 

 

Title:

Managing Member

 

 

Address for Notice:             MARC BLAZER 2007 GRAT



 


By: 

/s/ Marc J. Blazer

 

 

Name:

Marc J. Blazer

 

 

Title:

Authorized Signatory

   

Address for Notice:

 

 

 

 

 

 

 

 

/s/ Mark Booth

 

 

Mark Booth
Address for Notice:

 

 

 

 

 

/s/ Domenico De Sole

 

 

Domenico De Sole

 

 

Address for Notice:

 

 

 

 

 

/s/ Lawton W. Fitt

 

 

Lawton W. Fitt

 

 

Address for Notice:

 

 

 

 

 

/s/ Andrew H. Lufkin

 

 

Andrew H. Lufkin

 

 

Address for Notice:

 

 

 

 

 

/s/ Paul S. Pressler

 

 

Paul S. Pressler

 

 

Address for Notice:

 

 

25

 

--------------------------------------------------------------------------------






SCHEDULE I

FOUNDERS ORDINARY SHARES:

 

Investor

Founders’ Ordinary Shares

John F.W. Hunt 

2,697,374

 

Blazer Investments, LLC 

612,937

 

Marc Blazer 2007 GRAT

86,250

 

Mark Booth

71,563

 

Domenico De Sole

71,563

 

Lawton W. Fitt 

443,125

 

Andrew H. Lufkin 

186,563

 

Paul S. Pressler 

143,125

 

Total

4,312,500

 

SPONSORS’ WARRANTS:

 

Investor

Sponsors’ Warrants

John F.W. Hunt 

2,380,000

 

Marc J. Blazer 

300,000

 

Mark Booth 

100,000

 

Domenico De Sole 

100,000

 

Lawton W. Fitt 

800,000

 

Andrew H. Lufkin 

500,000

 

Paul S. Pressler 

200,000

 

Total

4,380,000

 

 

 

26

 

--------------------------------------------------------------------------------